Title: To John Adams from William Wenman Seward, 1 September 1785
From: Seward, William Wenman
To: Adams, John


          
            Sr.
            No: 6. Warwick street Charingcross. 1. Septr: 1785
          
          Having perused the ordinance of the United states dated 20th. May last, concerning the disposal of lands in the Western Territory; and finding that the money arising from the sale thereof is to be applied to the discharge of the Debt incurr’d by that Country during the late War: I feel the strongest desire of contributing my mite, toward the benefit of a People, who deserve so much from every friend to the common rights of mankind.
          Unconnected however with any person there, thro’ whom I could receive the necessary intelligence, I hope you will excuse the freedom of this application, by which I would request being informed, if a purchase of part of the Lands might be compleated, & how— without the immediate presence of the Purchaser.
          I think I might relie on the integrity of any Agent or Agents appointed by the States, or thro’ your recommendation, with respect to that busieness: and wish only to know the most proper & easy mode of conducting it.
          Tho’ any service which thro’ this means I could render to America might possibly be small, when compared to that of others; yet certain I am, she can never receive from an individual more warmly attach’d to her Interests.— Nor do I doubt there will be found many of my fellow Countrymen (of Ireland)—who tir’d with oppressions wch. dayly accumulate, will at last seek an Assylum amongst the sons of Freedom; and be no longer deluded with that species of Liberty, whose existence is only in Name.
          Accept of every Apology wch. can be made for the freedom I have taken:— I trust my public charracter (if known to you) will satisfie you as to the sincerity of my intentions:—and beleive me to be wth. the greatest respect— / Sr. / Yr. most Obedt. / very humb. Servt.
          
            Wm: Wenman Seward.
          
        